Case: 19-30144      Document: 00515620480         Page: 1    Date Filed: 10/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 29, 2020
                                  No. 19-30144
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   John Youmans,

                                                            Plaintiff—Appellant,

                                       versus

   Beauregard (Bud) Torres, III, Sheriff; Steve Juge, Warden,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:16-CV-847


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          John Youmans was sentenced to one year of imprisonment in the
   custody of the Louisiana Department of Public Safety and Corrections
   (DOC) following his April 2016 conviction in Iberville Parish for felony theft.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30144      Document: 00515620480            Page: 2    Date Filed: 10/29/2020




                                      No. 19-30144


   He served his sentence at the Pointe Coupee Parish Detention Center
   (PCDC).
          After his release from the PCDC, Youmans, represented by counsel,
   filed a 42 U.S.C. § 1983 complaint against Beauregard Torres, III, the Sheriff
   of Pointe Coupee Parish, and Steve Juge, the Warden of the PCDC, alleging
   that the defendants unlawfully imprisoned him at the PCDC for fifty-two
   days beyond his release date. He also raised state law negligence claims
   against the defendants.
          The district court concluded that Warden Juge was entitled to
   qualified immunity and granted the warden’s motion for summary judgment
   on that basis. The district court also granted Sheriff Torres’s motion to
   dismiss Youmans’s § 1983 claims pursuant to Federal Rule of Civil
   Procedure 12(b)(6), and it concluded that Youmans failed to present
   competent evidence to defeat the defendants’ motion for summary judgment
   as to his state law negligence claims.
          Youmans, still represented by counsel, now appeals the dismissal of
   his § 1983 claims against Torres and the grant of summary judgment.
          We find no error with the district court’s rulings. Youmans presented
   no competent summary judgment evidence showing that Warden Juge’s
   actions were objectively unreasonable in light of Youmans’s clearly
   established constitutional right to timely release from jail, assuming that
   Youmans was in fact being detained beyond the expiration of his sentence.
   See Garcia v. Blevins, 957 F.3d 596, 600 (5th Cir. 2020), petition for cert. filed,
   (U.S. Oct. 16, 2020) (No. 20-498); Porter v. Epps, 659 F.3d 440, 445-48 (5th
   Cir. 2011). Youmans’s recitation of various legal theories upon which a jailer
   may be liable for unlawful detention is insufficient to negate the warden’s
   defense of qualified immunity. See Backe v. LeBlanc, 691 F.3d 645, 648 (5th
   Cir. 2012). Thus, the district court did not err by granting summary




                                            2
Case: 19-30144      Document: 00515620480          Page: 3   Date Filed: 10/29/2020




                                    No. 19-30144


   judgment in favor of Warden Juge based on qualified immunity. See Carnaby
   v. City of Houston, 636 F.3d 183, 187 (5th Cir. 2011).
          Further, the district court did not err in construing Youmans’s
   complaint as raising only individual capacity claims against Sheriff Torres.
   The complaint, which was not entitled to liberal construction, explicitly
   stated that Sheriff Torres was being “sued individually,” and Youmans did
   not amend his complaint despite being directed to do so. See Beasley v.
   McCotter, 798 F.2d 116, 118 (5th Cir. 1986). The district court also did not
   err in concluding that Youmans’s complaint failed to allege sufficient facts
   showing Sheriff Torres’s personal involvement in the alleged constitutional
   violation and negating the sheriff’s defense of qualified immunity. See
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Backe, 691 F.3d at 648. Thus, the
   district court did not err by granting Sheriff Torres’s motion to dismiss
   Youmans’s § 1983 claims. See Iqbal, 556 U.S. at 678.
          Finally, because Youmans presented no competent summary
   judgment evidence establishing that the defendants breached a duty to him
   or that their conduct was the cause-in-fact of the alleged harm, see Lazard v.
   Foti, 859 So. 2d 656, 659 (La. 2003); Pitre v. La. Tech Univ., 673 So. 2d 585,
   589 (La. 1996), the district court did not err by granting summary judgment
   on the state law negligence claims.
          The district court’s judgment is AFFIRMED.




                                          3